ACCEPTED
                                                                                                      12-14-00244-CV
                                                                                          TWELFTH COURT OF APPEALS
                                                                                                       TYLER, TEXAS
                                                                                                12/29/2014 3:00:19 PM
                                                                                                         CATHY LUSK
                                                                                                               CLERK


                                CASE NO. 12-14-00244-CV
                               TRIAL COURT CASE NO. 28-2014
                                                                                    FILED IN
IN THE MATTER OF THE                             )(           IN THE COURT  OF APPEALS
                                                                       12th COURT OF APPEALS
                                                                             TYLER, TEXAS
ESTATE OF THELMA                                 )(                      12/29/2014 3:00:19 PM
PAULINE TAYLOR ERWIN,                            )(           THE   TWELFTH CATHY    S. LUSK
                                                                              APPELLATE
                                                                                  Clerk
                               Deceased,         )(               DISTRICT OF TEXAS


                         APPELLANT’S MOTION FOR LEAVE TO
                      TO LATE-FILE A MOTION FOR REHEARING
                  IN THE ABOVE ENTITLED AND NUMBERED CAUSE


TO THE HONORABLE JUSTICES OF SAID COURT:
       COMES NOW, Patricia Branson, Appellant, and files this her Motion for Leave to File Late
her Motion For Rehearing initially filed on September 18, 2014, and would show the Court as
follows:
                                                 I.
        On December 18, 2014, Appellant e-filed her Motion For Rehearing. The Court did not
accept the e-filing for the reason that the Motion contained an Exhibit “A” and Exhibit “B” that were
attached as exhibits to said Motion for Rehearing.


                                                 II.
        The Court instructed Appellant to e-file her Motion without separating the Exhibits as
attachments. Instead the Exhibits were to be e-filed as part of the Lead Document. It was
misunderstood and e-filed as a second Lead Document. This e-filing was not accepted and the Court
instructed Appellant to scan the Motion and Exhibits as one document to be e-filed to the Court. The
Court likewise instructed the Appellant to file a Motion for Leave to Late File a Motion for
Rehearing that was filed, but not accepted on December 18, 2014.
                                                III.
       Incidentally, the information needed by the Court to consider this Motion For Rehearing has
been submitted to the Court by e-filing three times for the Court’s acceptance. Before e-filing
commenced this paper Motion would have been sent to the Court, filed on December 18, 2014, and
ready for the Court’s consideration.
       WHEREFORE, PREMISES CONSIDERED, Appellant requests leave of Court to file the
attached Motion For Rehearing for the Court’s consideration.
                                                            Respectfully submitted,




                                                            ___/s/ Lawrence L. Beason
                                                            Lawrence L. Beason
                                                            SBA #01991000
                                                            416 N. Pacific Street
                                                            Mineola, Texas 75773
                                                            Telephone: 903-569-2627
                                                            Telefax: 903-569-9674




                                CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing document was faxed to Steve Stark at
fax no. 903-675-6454 on this the 29th day of December, 2014.


                                                                /s/ Lawrence L. Beason